Citation Nr: 1037087	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-34 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for a right foot talar dome 
lesion.

2.  Entitlement to an initial compensable rating for chronic 
headaches.

3.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	New Hampshire Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The appellant served as a member of a reserve component and had a 
period of active duty for training (ACDUTRA) from January 2001 to 
November 2001. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The appellant testified before the undersigned Veterans Law Judge 
at a Board hearing held in Manchester, New Hampshire in August 
2010.  A transcript of that hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a 
claimant's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an increase 
or decrease is warranted at any time since the initial award of 
service connection.  Here, the appellant's headache disability 
and residuals of a left ankle fracture have been evaluated as 
noncompensably disabling and 10 percent disabling, respectively, 
from October 13, 2005.  Inasmuch as the rating question currently 
under consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original rating, 
the Board has characterized the issues as set forth on the title 
page.




FINDINGS OF FACT

1.  The appellant does not have a currently diagnosed talar dome 
lesion of the right foot.

2.  The appellant's service-connected muscle tension headaches 
have not been shown to be prostrating.  

3.  The appellant's service-connected residuals of a left ankle 
fracture are manifest by disability equating to no worse than 
moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The appellant does not have a talar dome lesion of the right 
foot that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for an initial compensable rating for the 
appellant's service-connected headaches have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, 
Diagnostic Code 8100 (2009).

3.  The criteria for an initial rating in excess of 10 percent 
for residuals of a left ankle fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation that required VA to request that the claimant provide 
any evidence in her possession that pertains to the claim.  See 
73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the appellant was apprised of VA's duties to 
both notify and assist in correspondence dated in October 2005 
and March 2006.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the content-
complying notice to which [s]he [was] entitled."  Pelegrini, 18 
Vet. App. at 122.  Consequently, the Board does not find that the 
late notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications to 
the appellant apprised her of what evidence and/or information 
was already in the RO's possession, what additional evidence 
and/or information was needed from the appellant, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the appellant's behalf.  The appellant was 
also apprised of the criteria for assigning disability ratings 
and for award of effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Although the record does not contain a letter stating that in 
order to obtain an increased rating, the claimant must show that 
her service-connected disabilities worsened, the record shows 
that the appellant understood that she needed to show that her 
disabilities were worse to obtain an increased rating.  For 
example, in her August 2006 Notice of disagreement (NOD), the 
appellant stated that the headache medication she used was not 
over-the-counter medicine, but was 800 milligrams of Ibuprofen 
prescribed by a military doctor, and regarding her left ankle, 
the appellant reported that her September 2001 surgery had left 
her with limitation of motion.  The appellant was also afforded a 
Board hearing in August 2010, where she described the severity of 
her headaches, and the effect of her left ankle fracture 
residuals on her daily life.  The Board finds that the claimant 
was aware that evidence showing a worsening of disability would 
help prove her claims for higher ratings.

Regarding VA's duty to assist, the agency of original 
jurisdiction (AOJ) obtained the appellant's service treatment 
records (STRs), VA and private medical records, and secured 
examinations in furtherance of her claim.  VA examinations with 
respect to the issues on appeal were obtained in March 2006 and 
February 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case with respect to the higher 
initial rating claims are adequate, as they were predicated on 
consideration of the private and VA medical records in the claims 
file, considered all of the pertinent evidence of record, and 
provided information necessary to apply the relevant rating 
criteria pertaining to the headache disability and residuals of 
left ankle fracture.  As noted below, although the Board finds 
the March 2006 VA examination to be inadequate for determining 
whether the appellant had a currently diagnosed talar dome lesion 
of the right foot, as will be explained below, an MRI at a later 
date revealed that the talar dome was normal.  Therefore, despite 
the inadequacy of the March 2006 VA examination, which did not 
include an MRI to determine the presence or absence of a talar 
dome lesion, because a September 2006 MRI found no evidence of a 
talar dome lesion, the adequacy of the March 2006 VA examination 
is not an issue.  Accordingly, the Board finds that VA's duty to 
assist with obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  No 
duty to assist was unmet.

II. Service Connection

The appellant is seeking service connection for a right talar 
dome lesion.  At the August 2009 Board hearing, the appellant's 
representative argued that the claim for service connection for a 
right talar dome lesion should be remanded to obtain an MRI to 
determine whether the appellant currently suffers from a right 
talar dome lesion.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any injury or disease diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  Further, it is not enough that an injury or 
disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of § 1110 of the statute as requiring the 
existence of a present disability for VA compensation purposes 
cannot be considered arbitrary).  Evidence must show that the 
appellant currently has the disability for which benefits are 
being claimed.

In this case, the medical evidence reveals that the appellant's 
talar dome is normal-i.e., she does not suffer from a currently 
diagnosed talar dome lesion.  Although the appellant was not 
provided with a Magnetic Resonance Image (MRI) of the right ankle 
during service to rule out a suspected talar dome lesion, and was 
not provided with a right ankle MRI at the March 2006 VA 
examination (although x-rays were taken on both occasions), in 
September 2006, at the Boston VA medical center (VAMC), an MRI of 
the right ankle was finally obtained to determine whether the 
appellant had a talar dome lesion of the right foot, and the MRI 
revealed that the talar dome was normal.  Specifically, the MRI 
showed that the visualized osseous structures, bone marrow 
signal, articular cartilage, flexor tendons, extensor tendons, 
lateral and medial stabilizing structures appeared intact, and 
reflected an unremarkable MRI.

The Board acknowledges that the March 2006 VA examination was 
inadequate in terms of specifically determining whether the 
appellant had a talar dome lesion of her right ankle/foot, 
because the March 2006 examiner simply noted that the right foot 
was examined for the presence of some kind of lesion; however, 
noted that no lesion was seen on the right foot.  Despite the 
lack of diagnostic testing, the appellant was provided with a 
right ankle MRI in September 2006, which reflected a normal talar 
dome.  

Further, although the service treatment records contain a 
December 2003 Medical Record from the Weed Army Community 
Hospital diagnosing the appellant with persistent instability in 
the right ankle, and a suspected talar dome lesion based on her 
radiographs and her symptoms, the physician also noted that the 
appellant should be evaluated with an MRI of her right ankle to 
determine whether she had a talar dome lesion.  As noted above, 
magnetic resonance imaging was finally performed in September 
2006 at the Boston VAMC, and it did not reveal evidence of a 
talar dome lesion.  

As such, without evidence of a current disability, the analysis 
ends, and service connection cannot be awarded.  See Degmetich v. 
Brown, 104 F. 3d 1328, at 1333.  In other words, absent a showing 
of a current disability for which benefits are being claimed, 
service connection is not warranted.

III. Higher Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. 
§ 4.1 (2009).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the  regulations do not 
give past medical reports precedence over current findings.  Id. 
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).
 
As noted in the introduction above, the Court has indicated that 
a distinction must be made between a appellant's dissatisfaction 
with original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Accordingly, the Board will evaluate the appellant's chronic 
headaches and residuals of a left ankle fracture to determine if 
the evidence of record entitles her to a compensable rating for 
her headaches, or a rating higher than 10 percent for her 
residuals of a left ankle fracture, at any point since the 
initial award of service connection-October 13, 2005.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the appellant's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

A. Headaches

At a March 2006 VA examination, the appellant reported that she 
experienced chronic headaches, noting that pain radiated from her 
right shoulder down her arm and up her neck, causing headaches.  
She reported getting headaches four or five times per week, and 
stated that the headaches lasted several hours.  The appellant 
rated the headache pain as moderate.  She reported occasional 
photophobia with these headaches but no nausea or vomiting, and 
noted that she used ibuprofen around three or four times per week 
to deal with the pain.  The examiner diagnosed the appellant with 
chronic headaches.

Outpatient treatment records dated in 2007 and 2008 show that the 
appellant suffered from migraine headaches and was prescribed 
medication.  A March 2007 neurologist noted that no significant 
neurological problems were found, explaining that the studies 
were unrevealing, and that he did not believe that there was an 
organic basis for most of her symptoms.  However, the physician 
stated that the appellant's left-sided headaches were consistent 
with a diagnosis of migraine.

At a February 2010 VA examination, the appellant reported that 
she began experiencing headaches in approximately 2001 when she 
injured her shoulder and back.  She reported experiencing a lot 
of shoulder and neck tightness, and described headaches that 
started with a tightness in her neck and shoulders, with pain and 
tightness radiating up her neck to the right side of the back of 
her neck.  She reported that the pain continues to build, with a 
tightness extending around the right skull to her eyes.  She 
reported experiencing these headaches eight or nine times per 
month.  The Appellant also reported a more recent onset of 
migraine headaches that began around 2004 or 2005.  She described 
having two or three migraines per month, and noted that she 
becomes very sensitive to light, and described visual and 
auditory auras.  She reported that she planned to see her primary 
care provider to get some medication for her migraine headaches.  
In terms of the migraine headaches, the frequency was described 
as two to three times per month, but the examiner reported that 
less than half of the attacks were prostrating, and noted that 
the duration of the migraine headache was hours.  The examiner 
reported that motor and sensory examinations were normal, and 
noted that all cranial nerves were intact.  The appellant was 
diagnosed with muscle tension headaches and migraine headaches.  
The examiner explained that the appellant described two separate 
types of headaches.  She continues to experience muscle tension 
type headaches similar to those that she experienced while in the 
service.  The examiner stated that the muscle tension-type 
headaches were most likely related to her shoulder and neck 
condition.  However, around 2005, she also began experiencing a 
separate type of headache, a classic migraine, which was 
unrelated to the headaches she experienced while in the service.

The appellant's headaches are evaluated utilizing the rating 
criteria found at Diagnostic Code 8100, migraine.  38 C.F.R. § 
4.124a.  Under Diagnostic Code 8100, a 10 percent rating is for 
application with characteristic prostrating attacks averaging one 
in two months over last several months.  A 30 percent rating is 
for application with characteristic prostrating attacks occurring 
on an average once a month over last several months.  A 50 
percent rating, the highest rating available under Diagnostic 
Code 8100, is for application with very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.

Here, the appellant's service-connected muscle-tension headaches 
resulting from an in-service shoulder and neck injury that 
occurred in 2001, are not described as prostrating by the 2010 VA 
examiner.  The appellant reported that her tension headaches 
began with a tightness in her neck and shoulders, with pain and 
tightness, and radiated up her neck to the right side of the back 
of her head.  The appellant reported that the pain continued to 
build, with a tightness extending around the right skull to her 
eyes.  The 2010 VA examiner did not describe the appellant's 
tension headaches as debilitating.

Although the appellant stated that she began to experience 
migraine headaches around 2004 or 2005, the 2010 VA examiner 
found that the appellant's migraine headaches were unrelated to 
the muscle tension headaches she experienced in service.  
Specifically, the 2010 VA examiner explained that the appellant 
experienced two separate types of headaches-muscle tension 
headaches related to her shoulder and neck disability that are 
similar to the headaches she experienced in service, and a 
separate type of headache-a migraine headache, which she began 
experiencing around 2005.

Therefore, although the appellant's migraine headaches were 
described as occurring two to three times per month during the 
past twelve months, and the examiner noted that some (less than 
half) the attacks were prostrating, the appellant is not service-
connected for migraine headaches.  By her own admission, the 
appellant noted that she did not begin to experience migraine 
headaches until 2005, four years after discharge from active 
duty, and the 2010 VA examiner determined that the appellant's 
current migraine headaches were not part of her in-service 
tension headaches, rather, her migraines were found to be a 
completely separate disability.  Therefore, the severity of her 
migraine headaches is not relevant to the current claim for a 
higher initial evaluation for service-connected muscle tension 
headaches.

While the appellant described frequent painful headaches, there 
is no evidence that her muscle tension headaches have been 
prostrating.  Although the Board acknowledges that the appellant 
experiences frequent tension headaches, the severe headache 
symptoms-i.e., prostrating attacks, have only been attributed to 
a separate headache disability-the migraine headaches.  At the 
2010 VA examination, the Appellant reported that her migraines 
caused her to be sensitive to light, and she described visual and 
auditory auras.  The examiner found that her migraine headaches 
did result in prostrating attacks, which would be in line with 
the appellant's testimony at her August 2010 Board hearing where 
she described days where she could not get out of bed all day due 
to her headaches, and noted that on average she experienced 
debilitating headaches once per week.

In summary, the record shows that the appellant's migraine 
headaches have resulted in prostrating attacks, but there is no 
evidence that the Appellant's service-connected tension headaches 
are as debilitating.  The appellant herself described a slow pain 
that continued to build with tightness around her right skull, 
and stated that she experienced this several times per month.  
Although the 2010 VA examiner noted that she took Tylenol for 
tension headaches, he did not describe the tension headaches as 
prostrating, which he specifically did in the section of the 
examination pertaining to migraine headaches.  Therefore, because 
the appellant's muscle tension headaches do not result in 
characteristic prostrating attacks averaging one in two months 
over the last several months, the Board finds that a 10 percent 
rating is not warranted for the appellant's service-connected 
headaches.

B. Left Ankle

At her August 2010 Board hearing, the appellant reported that she 
experienced pain in her left ankle, and noted that it locked up 
at times to the point where she is unable to walk.  She also 
described giving way and rolling of her ankle.

At a March 2006 VA examination, the examiner reported that the 
appellant's symptoms with regard to the left ankle consisted of 
tightness, swelling, and pain, and noted that she had flare-ups 
four to five times a month when the pain would get to a level of 
8/10 and would last for one to three days.  The appellant 
reported using Tylenol or ibuprofen as needed for pain during 
flare-ups.  On examination, the examiner reported that visual 
examination of the left ankle showed no erythema or deformity, 
but the examiner noted tenderness to palpation of the ankle 
joint.  Active and passive dorsiflexion was from zero to twelve 
degrees, and active and passive plantar flexion was from zero to 
40 degrees with pain at the end of range of motion in both 
directions.  The examiner noted that on range of motion of the 
left ankle there was pain, mild weakness and fatigability, but 
the absence of incoordination and instability.  The examiner 
stated that during periods of flare-ups the appellant may lose an 
additional 15-20 degrees of plantar flexion and may be further 
limited by an inability to bear weight.  An x-ray of the left 
ankle performed at the time of the examination revealed metallic 
anchors on the lateral aspect of the left ankle consistent with 
tendon repair, but there was no evidence of posttraumatic 
arthritis.  The physician gave an impression of minor 
abnormality.

The appellant was afforded a left ankle examination in February 
2010.  At this examination, the Appellant reported that she 
continued to experience daily pain in her left ankle, and stated 
that she must frequently wear an ankle brace.  The summary of 
joint symptoms included no evidence of deformity, giving way, or 
instability, but showed evidence of stiffness, weakness and pain.  
There was no evidence of incoordination, decreased speed of joint 
motion or episodes of dislocation or subluxation, locking, or 
effusions.  The examiner reported that the appellant experienced 
swelling, warmth and tenderness in the left ankle, but noted that 
the condition did not affect the motion of the joint.  The 
appellant did experience flare-ups which were described as severe 
and occurred every one to two months and lasted three to seven 
days.  The appellant reported that although her ankle became more 
painful and swollen during flare-ups, there was no additional 
loss of function.  The examiner reported no constitutional 
symptoms of arthritis, no incapacitating episodes of arthritis, 
and noted that the appellant was able to stand up to one hour, 
able to walk one-fourth mile, and used a brace intermittently but 
frequently.  On examination, the examiner found crepitus and 
tenderness but found no instability or tendon abnormality.  Range 
of motion studies revealed dorsiflexion from zero to 15 degrees, 
plantar flexion from zero to 45 degrees, and the examiner found 
that although there was objective evidence of pain following 
repetitive motion, there were no additional limitations after 
three repetitions of range of motion.  The examiner found no 
evidence of joint ankylosis, and noted that although there was 
pain with repeated motion of the left ankle, it should not be 
expected that there would be any additional loss of motion of the 
left ankle due to pain during flare-ups.  The examiner diagnosed 
the appellant with residuals of a left ankle fracture with 
chronic pain.

The record also includes outpatient treatment records from the 
Manchester VA medical center (VAMC) dated in 2006 and 2007, 
revealing pain, edema and swelling in the left ankle, and showing 
full range of left ankle motion.  See Physical Therapy entries 
dated in November and December of 2006.  An October 2006 
orthopedic surgery consultation report from the Boston VAMC shows 
that the appellant tolerated excellent range of motion in her 
ankles, on dorsiflexion, plantar flexion, and stated that her 
ligament examination interestingly was intact with a stable 
anterior drawer on the left.  The physician diagnosed the 
appellant with bilateral ankle weakness.

In its March 2006 rating decision, the RO evaluated the 
appellant's left ankle fracture, with residual pain and weakness 
in accordance with the criteria set forth in Diagnostic Code 
5271, governing limited motion of the ankle.  The Board notes at 
the outset that residuals of a left ankle fracture do not have a 
specified diagnostic code under the rating schedule.  38 C.F.R. 
Part 4.  Nevertheless, when an unlisted condition is encountered, 
it is permissible to rate it under a closely related disease or 
injury to which not only the functions affected, but also the 
anatomical location and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2009).

As such, the Board notes that diagnostic criteria analogous to 
the appellant's disability are found in Diagnostic Code 5271, 
which covers limitation of motion of the ankle, and which also 
contemplates the pain she experiences.  38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 
Diagnostic Code 5271, a 10 percent rating is warranted for 
moderate limitation of motion.  A 20 percent rating, the highest 
available under Diagnostic Code 5271 is for application when 
there is marked limitation of motion of the ankle.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2009).  (Full range of motion of the 
ankle for dorsiflexion is from 0 to 20 degrees, and full range of 
motion for plantar flexion is from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (2009).)

In this case, at its worst, the Appellant was found to have 
dorsiflexion from zero to twelve degrees, and plantar flexion 
from zero to 40 degrees, with an additional loss of up to 20 
degrees with flare-ups.  See March 2006 VA examination.  This 
level of limitation of ankle motion, with dorsiflexion eight 
degrees less than full range of motion, and plantar flexion about 
half of full range of motion, does not equate to marked 
limitation of motion, but is more properly characterized as 
moderate limitation of motion.  Further, outpatient treatment 
records dated in 2006 and 2007 all reflected full range of ankle 
motion, (see progress notes from the Manchester VA medical 
center), and lastly, the 2010 VA examination showed full range of 
plantar flexion (from zero to 45 degrees), and only five degrees 
short of full range of dorsiflexion (from zero to 15 degrees).  
In summary, the appellant's left ankle range of motion does not 
equate to marked limitation of motion.  

Regarding the DeLuca factors, at the 2010 VA examination, the 
appellant herself  noted that although during a flare-up her 
ankle became more painful and more swollen, there was no 
additional loss of function.  Further, the examiner reported that 
although there was objective evidence of pain following 
repetitive motion, there were no additional limitations after 
three repetitions of range of motion.  Therefore, even 
considering pain, these findings do not warrant assignment of a 
rating in excess of 10 percent under Diagnostic Codes 5271.  The 
Board accepts that there is pain, and has taken into 
consideration the March 2006 examiner's report that during a 
flare-up the appellant might lose 15-20 degrees of plantar 
flexion; however, the Board finds that even considering this loss 
of plantar flexion during periods of flare-ups, the appellant's 
left ankle range of motion equates to no more than moderate 
limitation of motion, especially in light of the examiners' 
overall assessment of the level of her disability.  Thus, 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca provide no basis for 
assignment of any rating greater than 10 percent for the 
appellant's service-connected left ankle disability.

Diagnostic code 5270 evaluates the severity of ankylosis of the 
ankle; however, as the appellant's left ankle has not been found 
to be ankylosed, this provision is not applicable.  The Board 
notes that other applicable diagnostic codes relating to ankle 
disorders include Diagnostic Code 5272 (ankylosis of the 
subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of 
the os calcis or astragalus), and Diagnostic Code 5274 
(astragalectomy).  However, there is no evidence of record 
reflecting that the appellant has any of the aforementioned 
disabilities.  Therefore, these diagnostic codes are not for 
application.

The Board has considered the appellant's contentions with regard 
to her claim for a higher rating.  While the Board does not doubt 
the sincerity of the appellant's belief that her disability is 
more severely disabling than reflected in the current rating, as 
a lay person without the appropriate medical training or 
expertise, she simply is not competent to provide a probative 
opinion on a medical matter, such as the severity of a current 
disability as evaluated in the context of the rating criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
statements from the appellant clearly articulate the symptoms and 
troubles the appellant experiences; however, even with 
consideration of those problems, a higher initial rating is not 
warranted under the pertinent criteria.

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board also 
finds that at no time has either disability under consideration 
been shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence 
of marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), frequent periods of 
hospitalization, or evidence that either service-connected 
disability has otherwise rendered impractical the application of 
the regular schedular standards.  Thus, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Service connection for a right foot talar dome lesion is denied.

Entitlement to an initial compensable rating for muscle tension 
headaches is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left ankle fracture is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


